         Case 1:19-cv-00247-NDF Document 41 Filed 05/11/20 Page 1 of 1


                                                                                              FILED




                                                                                        8:39 am, 5/11/20

                        IN THE UNITED STATES DISTRICT COURT                          Margaret Botkins
                                                                                      Clerk of Court
                             FOR THE DISTRICT OF WYOMING


ROBERT T. and MAIA T., individually                  )
And on behalf of R.T., a minor,                      )
                                                     )
       Plaintiff,                                    )       Case No. 19-CV-0247 - F
                                                     )
vs.                                                  )
                                                     )
BLUE CROSS AND BLUE SHIELD OF                        )
WYOMING,                                             )
                                                     )
       Defendant.                                    )

                                   ORDER OF DISMISSAL

       Based on the parties’ stipulated motion and with good cause appearing, the above

captioned matter is dismissed with prejudice. Each party is to bear its own fees and costs.



       Dated this WK day of May, 2020.


                                             1$1&<')5(8'(17+$/
                                              $1&<'
                                                   ')5(8'(17+$/
                                             81,7('67$7(6',675,&7-8'*(
